Field, C. J.
The only acts alleged against the defendant in the third count are that he took Wilson aside, and by speaking words to him affecting the plaintiff in his character and credit as a merchant, and by disparaging the business and property of the plaintiff, persuaded and induced Wilson not to enter into the contract of partnership and the contract of sale, the terms of which had been orally agreed upon and were to be reduced to writing, and when this had been done the writing was to be signed by the parties. It is alleged that the defendant did this unlawfully, wilfully, maliciously, and unjustifiably. The words spoken are not set out either according to their tenor or their substance, and it is not alleged in what way they affected the plaintiff in his character or credit, or in what way by the words spoken the defendant disparaged the plaintiff’s business and property. It is not alleged that the words spoken were false. It is alleged that by the words spoken Wilson was persuaded and induced not to enter into the contracts, but it is not alleged that he was deterred from entering into the contracts by any acts or threats, or in any manner except by persuasion. No interference is alleged with an existing business or with existing contracts. We do not deem it necessary to consider the cases which relate to a malicious interference with an existing business or with existing contracts, • or those which relate to the enticing away of servants actually employed or under contracts of employment, or the enticing away of a wife or husband. This is a case of words privately spoken in order to persuade the person to whom they were spoken to do what he had a legal right to do, namely, to refuse to enter into certain contracts. We think that the law of slander should apply to this case. The case, we think, in principle, is like the common case of words spoken of a servant or other person on an occasion not privi*92Ieged, for the purpose and with the effect of preventing him from obtaining employment which otherwise he might have obtained. In slander the truth of the words spoken is a complete defence, whether the words on their face appear to be actionable or are made actionable by reason of special damages, and whether the words affect the person spoken of in his reputation, or in his profession, employment, or property. In the present case we do not know that the words spoken were defamatory, but if they were they must have been falsely spoken to be actionable, and, a fortiori, this should be true if the words spoken were not defamatory. As the third count does not set out the words spoken in any form, and does not allege that they were falsely spoken, we are of opinion that the demurrer was rightly sustained. Judgment affirmed.